Title: From John Adams to United States Senate, 18 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
received Feb. 18. 1801
I nominate the Honorable John Lowell Esqr of Massachusetts to be Chief Judge
The Honorable Benjamin Bourne Esqr of Rhode Island and the Hon. Jeremiah Smith Esqr of New Hampshire to be judges of the first circuit under the act of Congress, in their present session, to provide for the more convenient organization of the courts of the United States
John Davis Esqr. to be Judge of the district of Massachusetts in the place of Mr. Lowell nominated for promotion.
Harrison Gray Otis Esqr to be Attorney for the district in place of Mr. Davis.
The Honorable Ray Green Esqr. Senator from Rhode Island to be Judge of that District in place of Mr. Bourne nominated for promotion
Edward St Loe Livermore of New Hampshire to be Attorney of the United States in that district in place of Mr Smith, nominated for promotion.
Second Circuit
The Honorable Egbert Benson Esqr of N. York to be Chief Judge
The Hon. Oliver Wolcott Esqr of Connecticut and
Samuel Hitchcock Esqr. of Vermont to be Judges in the second Circuit
Third Circuit
Jared Ingersoll Esqr of Pensylvania to be Chief Judge
Richard Bassett Esqr. Govenor of Delaware and
William Griffith Esqr of New Jersey to be Judges of the third circuit
John Wilkes Kitterra Esqr of Pensylvania to be Attorney of the District in place of Jared Ingersoll Esqr. nominated for promotion
Fourth Circuit.
The Honorable Charles Lee Esqr., Attorney General of the United States, to be Chief Judge, & Philip B. Key Esqr., of Maryland, and
George Keith Taylor, Esqr of Virginia, to be Judges of the fourth Circuit of the United States.
Theophilus Parsons, Esqr., of Massachusetts, to be Attorney General of the United States, in the place of Mr Lee, nominated to be Chief Judge of the fourth Circuit.

John Adams